DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 4 February 2021 and 26 August 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2013/0108922, hereinafter Shinozaki, with evidence from U.S. Pre-Grant Publication No. 2004/0191631, hereinafter Fukui.
Regarding claim 1, Shinozaki teaches an electrode (figure 1). The electrode includes a current collector (1). 
Projecting parts (4) are supported by and extend away from the current collector (1) (paragraph [0075]). The projecting parts (4) include zinc (paragraphs [0049]). The projecting parts (4) are columnar in shape (figure 1) and are grown in a dendritic state through an electroplating process before the electrode is incorporated into a battery (paragraph [0044]) - therefore they are “green dendritic columnar growths”.
Shinozaki’s schematic illustration shows bulging portions on the projecting parts (4, “green dendritic columnar growths”), which may be described as “protrusions”.
[AltContent: textbox (Figure 1 - Shinozaki's electrode)]
    PNG
    media_image1.png
    385
    566
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Bulging portion (“protrusion”))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bulging portion (“protrusion”))][AltContent: arrow]













The electrode further includes an active material layer (20) having embedded therein the projecting parts (4, “green dendritic columnar growths”) and the bulging portions (“protrusions”) (figure 1). 
The bulging portions (“protrusions”) establish recessed portions, which admit parts of the active material layer (figure 1) and thus serve as a “mechanical retainer that prevents delamination of the active material” – see, e.g. Fukui, who describes the effect of such recessed portions (paragraph [0015] and figure 3). The bulging portions (“protrusions”) are localized regions of increased current density during operation of the electrode and are capable of promoting deposition of the active material first on the bulging portions (“protrusions”) and the on areas of the projecting parts (4, “green dendritic columnar growths”) adjacent to the bulging portions (“protrusions”).
Shinozaki’s electrode is intended for use in a secondary battery (paragraph [0079]). The active material of the electrode is zinc (paragraph [0067]). 
Shinozaki’s electrode is capable of being operated such that active material electrochemically adheres to the projecting parts (4, “green dendritic columnar growths”) and the bulging portions (“protrusions”) enlarge during repeated charge and discharge cycling of the electrode.
Regarding claim 2, Shinozaki teaches that the active material includes zinc (paragraph [0067]).
Regarding claim 3, Shinozaki teaches that the current collector includes copper (paragraph [0043]).
Regarding claim 5, Shinozaki teaches a battery comprising the electrode of claim 1 (paragraph [0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0108922, hereinafter Shinozaki as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2018/0226655, hereinafter Arai.
Regarding claim 4, Shinozaki teaches that the projecting parts (4, “green dendritic columnar growths”) may include various metals in addition to Zn (paragraph [0049]). 
Shinozaki fails to teach one of the claimed metals.
Arai teaches an analogous surface treatment for a copper current collector (abstract). Arai teaches that the material of the surface treatment includes Zn in addition to a number of other metals. Among the other metals are the same species taught by Shinozaki, as well as Sn (tin) (paragraph [0044]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include tin in addition to the zinc in the projecting parts (4, “green dendritic columnar growths”) of Shinozaki without undue experimentation and with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 and 7 of U.S. Patent No. 10,944,113. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 4, 6 and 7 of U.S. Patent No. 10,944,113 anticipate instant claims 1-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724